DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-15 and 18, in the reply filed on August 2, 2021 is acknowledged.
Claims 16 and 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 2, 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, in lines 2 and 3, “Spindle 1, 12 rpm” is included in parentheses.  It is unclear if this information is part of the claim or not.  For the purpose of further examination, the claim will be given its broadest reasonable interpretation of “Spindle 1, 12 rpm” not being part of the claim.  Please correct this claim upon further submission.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5-8, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Varela de la Rosa et al. (US 6,927,267) (“Varela”) in view of Dodge et al. (US 2013/0202885).
Regarding claims 1-3, 6-8, and 18, Varela teaches a pressure sensitive adhesive that can be applied to substrates (forming a film on the substrate) (Col. 11, lines 30-40) comprising up to about 75% by weight of a polymer in an aqueous dispersion (Col. 2, lines 1-3) comprising the product of monomers such as ethyl acrylate, (meth)acrylic acid, and styrene to form an acrylic copolymer (Col. 2, lines 15-65) with a glass transition temperature of less than or equal to -10° C (Col. 3, lines 49-50); and up to about 10% by weight (Col. 11, lines 5-7) of a dispersing agent such as sodium salts of polycarboxylic acids (Col. 10, lines 62-65).
Varela does not teach that the composition comprises from 0.1 to 25% by weight of an ethylene or propylene copolymer emulsion such as an ethylene acrylic acid copolymer.  However, Dodge et al. teaches acrylic based pressure sensitive adhesion composition comprising a first polymer that is an acrylate polymer of copolymer; and a second polymer that is an ethylene acrylic acid copolymer; wherein the composition is water-based (formed by emulsions/suspensions) (¶7).  The second polymer is present at a concentration of between about 1% and about 17.5% by weight (¶9).  Varela and Dodge et al. are from the same field of endeavor, namely that of acrylic based pressure sensitive adhesives.  At the time of the filing of the instant invention, a person of ordinary skill in the art would have found it obvious to add from about 1% to about 17.5% by weight of an ethylene acrylic acid copolymer, as taught by Dodge et al., to the composition, as taught by Varela, and would have been motivated to do so in 
Regarding claim 5, Varela does not explicitly teach that the dispersing agent has a Brookfield Viscosity of from 160 to 400 mPa-s.  However, since it is a similar dispersant to what is used in the instant invention, a viscosity within this range is inherent.  Moreover, assuming arguendo that this viscosity is not inherent, one of ordinary skill in the art could easily modify the viscosity of the dispersant to what is needed for the particular pressure sensitive adhesive being formed.  Differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  MPEP 2144.05 II.A.  In this case, the general conditions of the claim are disclosed/taught and the viscosity of the dispersant is discovered through routine experimentation.  Additionally, there is no evidence on the record that this viscosity is critical to the invention.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Varela de la Rosa et al. (US 6,927,267) (“Varela”) in view of Dodge et al. (US 2013/0202885) as applied to claim 1 above, and further in view of Yatagai et al. (US 2009/0186221).
Varela and Dodge et al. teach the composition of claim 1 as set forth above.  Varela does not explicitly teach that the dispersant is an ammonium salt of a polycarboxylic acid, only teaching a sodium salt thereof.  However, Yatagai et al. teaches pressure sensitive adhesives (¶2) comprising a dispersant that is a salt of polycarboxylic acid and teaches that either an ammonium salt or a sodium salt is preferred (¶10, 11, 51).  Varela and Yatagai et al. are analogous art because they are from the same field of endeavor, namely that of pressure sensitive adhesives comprising similar dispersants.  At the time of the filing of the instant invention, a person of ordinary skill in the art would have found it obvious use an ammonium salt, as taught by Yatagai et al., in place of the sodium salt, as taught by Varela, and would have been motivated to do so because the ammonium salt and sodium salt are art recognized equivalents used for the same purpose in forming the salt component of a polycarboxylic acid salt dispersant for pressure .

Claims 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Varela de la Rosa et al. (US 6,927,267) (“Varela”) in view of Dodge et al. (US 2013/0202885) and Akizuki et al. (US 2016/0326402).
Varela teaches a pressure sensitive adhesive that can be applied to substrates (forming a film on the substrate) (Col. 11, lines 30-40) comprising up to about 75% by weight of a polymer in an aqueous dispersion (Col. 2, lines 1-3) comprising the product of monomers such as ethyl acrylate, (meth)acrylic acid, and styrene to form an acrylic copolymer (Col. 2, lines 15-65) with a glass transition temperature of less than or equal to -10° C (Col. 3, lines 49-50).  The composition may also contain additives such as, but not limited to, plasticizers, surfactants, wetting agents, dispersing agents, or other polymers (Col. 9, line 59 to Col. 10, line 4).  
Varela does not teach that the composition comprises from 0.1 to 25% by weight of an ethylene or propylene copolymer emulsion such as an ethylene acrylic acid copolymer.  However, Dodge et al. teaches acrylic based pressure sensitive adhesion composition comprising a first polymer that is an acrylate polymer of copolymer; and a second polymer that is an ethylene acrylic acid copolymer; wherein the composition is water-based (formed by emulsions/suspensions) (¶7).  The second polymer is present at a concentration of between about 1% and about 17.5% by weight (¶9).  Varela and Dodge et al. are from the same field of endeavor, namely that of acrylic based pressure sensitive adhesives.  At the time of the filing of the instant invention, a person of ordinary skill in the art would have found it obvious to add from about 1% to about 17.5% by weight of an ethylene acrylic acid copolymer, as taught by Dodge et al., to the composition, as taught by Varela, and would have been motivated to do so in order to produce a pressure sensitive adhesive with better adhesion to difficult substrates, better cohesion and resistance to sheer (¶6).
Varela does not teach that the composition contains from 0.1 to 1% by weight of a silane-containing compound such as 3-glycidoxypropylmethyldiethoxysilane.  However, Akizuki et al. teaches an acrylic pressure sensitive adhesive composition (¶18) comprising from 0.01 to 1 part by weight (¶90) of a silane coupling agent such as 3-glycidoxypropylmethyldiethoxysilane (¶89).  Varela and Akizuki et al. are analogous art because they are from the same field of endeavor, namely that of acrylic pressure sensitive adhesive compositions.  At the time of the filing of the instant invention, a person of ordinary skill in the art would have found it obvious to add from 0.01 to 1 part by weight of 3-glycidoxypropylmethyldiethoxysilane, as taught by Akizuki et al., to the composition, as taught by Varela, and would have been motivated to do so to improve adhesion under high-temperature, high-humidity conditions (¶89).

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA C SCOTT whose telephone number is (571)270-3303. The examiner can normally be reached Monday-Friday, 8:30-5:00, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANGELA C SCOTT/Primary Examiner, Art Unit 1767